Exhibit 10.2

 

AMENDED AND RESTATED PROMISSORY NOTE

(Renewal)

 

$40,000,000.00

 

April 29, 2010

 

Force Protection, Inc. (“Protection”)
9801 Highway 78
Ladson, South Carolina 29456

 

Force Protection Technologies, Inc. (“Technologies”)
9801 Highway 78
Ladson, South Carolina 29456

 

Force Protection Industries, Inc. (“Industries”)
9801 Highway 78
Ladson, South Carolina 29456

 

(Protection, Technologies, and Industries,
jointly and severally, the “Borrower”)

 

Wells Fargo Bank, National Association
(successor by merger to Wachovia Bank, National Association)
177 Meeting Street, Suite 200
Charleston, South Carolina 29401
(the “Bank”)

 

Borrower promises to pay to the order of Bank, in lawful money of the United
States of America by debiting a direct deposit account as herein provided, the
sum of Forty Million and No/100 Dollars ($40,000,000.00) or such sum as may be
advanced and outstanding from time to time, with interest on the unpaid
principal balance at the rate and on the terms provided in this Promissory Note
(including all renewals, extensions or modifications hereof, this “Note”).

 

RENEWAL/MODIFICATION/INCREASE. This Promissory Note renews, extends, and/or
modifies that certain Promissory Note dated October 31, 2008, in the original
amount of $40,000,000.00, as renewed and/or extended from time to time (the
“Original Promissory Note”). This Promissory Note is not a novation to the
extent of the principal balance currently outstanding under the Original
Promissory Note.

 

LOAN AGREEMENT. This Note is subject to the provisions of that certain Third
Amended and Restated Loan Agreement between Bank and Borrower dated of even date
herewith (as such may be further amended, modified or restated from time to time
in the future, the “Loan Agreement”).

 

LINE OF CREDIT. Borrower may borrow, repay and reborrow, and, upon the request
of Borrower, Bank shall advance and readvance under this Note from time to time
until the maturity hereof (each an “Advance” and together the “Advances”), so
long as the total principal balance outstanding under this Note at any one time
does not exceed the principal amount stated on the face of this Note, subject to
the limitations described in the Loan Agreement to which this Note is subject.
Bank’s obligation to make Advances under this Note shall terminate if Borrower
is in Default. As of the date of each proposed Advance, Borrower shall be deemed
to represent that each representation made in the Loan Documents is true as of
such date, except to the extent of changes in the ordinary course of business
that singly or in the aggregate are not materially adverse and to the extent
such representations and warranties expressly relate to an earlier date.

 

--------------------------------------------------------------------------------


 

If Borrower subscribes to Bank’s cash management services and such services are
applicable to this line of credit, the terms of such service shall control the
manner in which funds are transferred between the applicable demand deposit
account and the line of credit for credit or debit to the line of credit.

 

USE OF PROCEEDS. Borrower shall use the proceeds of the loan(s) evidenced by
this Note for the commercial purposes of Borrower, as follows: for working
capital and general corporate purposes.

 

SECURITY. Borrower has granted or will grant Bank a security interest in the
collateral described in the Loan Documents and such other security instruments
as are executed from time to time, including, but not limited to, collateral
described in that certain Security Agreement, dated July 20, 2007, as such may
be modified, restated or replaced from time to time.

 

INTEREST RATE. Interest shall accrue on the unpaid principal balance of each
Advance during each Interest Period from the date of such Advance at a rate per
annum equal to 1-month LIBOR plus the applicable margin (“Applicable Margin”)
indicated in the following pricing matrix. (“Interest Rate”). Interest for each
Interest Period shall accrue each day during such Interest Period, commencing on
and including the first day to but excluding the last day. “Interest Period”
means, in respect of each Advance, each period commencing on the last day of the
immediately preceding Interest Period and ending on the same day of the month
that interest in respect of such Advance is due 1 month thereafter; provided
(i) the first Interest Period shall commence on the date of such Advance and end
on the first day thereafter that interest in respect of such Advance is due,
(ii) any Interest Period that ends in a month for which there is no day which
numerically corresponds to the last day of the immediately preceding Interest
Period shall end on the last day of the month and (iii) any Interest Period that
would otherwise extend past the maturity date of this Note shall end on the
maturity date of this Note. “LIBOR” means, with respect to each Interest Period,
the rate for U.S. dollar deposits with a maturity equal to the number of months
specified above, as reported on Telerate Successor Page 3750 as of 11:00 a.m.,
London time, on the second London business day before such Interest Period
begins (or if not so reported, then as determined by the Bank from another
recognized source or interbank quotation).

 

Funded Debt (as defined in the Loan Agreement) to EBITDA Ratio (as
defined in the Loan Agreement)

 

Applicable Margin

 

≥1.50

 

2.75

%

>1.00 ≤1.50

 

2.15

%

< 1.00

 

1.55

%

 

INDEMNIFICATION. Borrower shall indemnify Bank against Bank’s loss or expense as
a consequence of (a) Borrower’s failure to make any payment when due under this
Note, (b) any payment, prepayment or conversion of any loan on a day other than
the last day of the Interest Period, or (c) any failure to make a borrowing or
conversion after giving notice thereof (“Indemnified Loss or Expense”). The
amount of such Indemnified Loss or Expense shall be determined by Bank based
upon the assumption that Bank funded 100% of that portion of the loan in the
London interbank market.

 

DEFAULT RATE. In addition to all other rights contained in this Note, if a
Default (as defined herein) occurs and as long as a Default continues, all
outstanding Obligations, other than Obligations under any swap agreements (as
defined in 11 U.S.C. § 101, as in effect from time to time) between Borrower and
Bank or its affiliates, shall bear interest at the Interest Rate plus 3%
(“Default Rate”). The Default Rate shall also apply from acceleration until the
Obligations or any judgment thereon is paid in full.

 

INTEREST AND FEE(S) COMPUTATION (ACTUAL/360). Interest and fees, if any, shall
be computed on the basis of a 360-day year for the actual number of days in the
applicable period (“Actual/360 Computation”). The Actual/360 Computation
determines the annual effective interest yield by taking the stated (nominal)
rate for a year’s period and then dividing said rate by 360 to determine the
daily periodic rate to be applied for each day in the applicable period.
Application of the Actual/360 Computation produces an annualized effective rate
exceeding the nominal rate.

 

2

--------------------------------------------------------------------------------


 

REPAYMENT TERMS. This Note shall be due and payable in consecutive monthly
payments of accrued interest only, commencing on May 31, 2010, and continuing on
the last day of each month thereafter until fully paid. In any event, all
principal and accrued interest shall be due and payable on April 30, 2012.

 

AUTOMATIC DEBIT OF CHECKING ACCOUNT FOR LOAN PAYMENT. Borrower authorizes Bank
to debit demand deposit account number XXXXXXXXX or any other account with Bank
(routing number XXXXXXXX) designated in writing by Borrower for any payments due
under this Note. Borrower further certifies that Borrower holds legitimate
ownership of this account and preauthorizes this periodic debit as part of its
right under said ownership.

 

TRANSACTION FEE. Borrower shall pay to Bank a transaction fee of $60,000.00 at
closing of this Note.

 

UNUSED FEE. Borrower shall pay to Bank a quarterly unused fee of twenty-two (22)
basis points on the average unused portion of this Note during the quarter.

 

APPLICATION OF PAYMENTS. Monies received by Bank from any source for application
toward payment of the Obligations shall be applied to accrued interest and then
to principal. If a Default occurs, monies may be applied to the Obligations in
any manner or order deemed appropriate by Bank.

 

If any payment received by Bank under this Note or other Loan Documents is
rescinded, avoided or for any reason returned by Bank because of any adverse
claim or threatened action, the returned payment shall remain payable as an
obligation of all persons liable under this Note or other Loan Documents as
though such payment had not been made.

 

DEFINITIONS. Loan Documents. The term “Loan Documents”, as used in this Note and
the other Loan Documents, refers to all documents executed in connection with or
related to the loan evidenced by this Note and any prior notes which evidence
all or any portion of the loan evidenced by this Note, and any letters of credit
issued pursuant to the Loan Agreement to which this Note is subject, any
applications for such letters of credit and any other documents executed in
connection therewith or related thereto, and may include, without limitation, a
commitment letter that survives closing, the Loan Agreement, this Note, guaranty
agreements, security agreements, security instruments, financing statements,
mortgage instruments, any renewals or modifications, whenever any of the
foregoing are executed, but does not include swap agreements (as defined in 11
U.S.C. § 101, as in effect from time to time). Obligations. The term
“Obligations”, as used in this Note and the other Loan Documents, refers to any
and all indebtedness and other obligations under this Note, all other
obligations under any other Loan Document(s), and all obligations under any swap
agreements (as defined in 11 U.S.C. § 101, as in effect from time to time)
between Borrower and Bank, or its affiliates, whenever executed. Certain Other
Terms. All terms that are used but not otherwise defined in any of the Loan
Documents shall have the definitions provided in the Uniform Commercial Code.

 

LATE CHARGE. If any payments are not timely made, Borrower shall also pay to
Bank a late charge equal to 5% of each payment past due for 15 or more days.
This late charge shall not apply to payments due at maturity or by acceleration
hereof.

 

Acceptance by Bank of any late payment without an accompanying late charge shall
not be deemed a waiver of Bank’s right to collect such late charge or to collect
a late charge for any subsequent late payment received.

 

ATTORNEYS’ FEES AND OTHER COLLECTION COSTS. Borrower shall pay all of Bank’s
reasonable expenses actually incurred to enforce or collect any of the
Obligations including, without limitation, reasonable arbitration, paralegals’,
attorneys’ and experts’ fees and expenses, whether incurred without the
commencement of a suit, in any trial, arbitration, or administrative proceeding,
or in any appellate or bankruptcy proceeding.

 

3

--------------------------------------------------------------------------------


 

USURY. If at any time the effective interest rate under this Note would, but for
this paragraph, exceed the maximum lawful rate, the effective interest rate
under this Note shall be the maximum lawful rate, and any amount received by
Bank in excess of such rate shall be applied to principal and then to fees and
expenses, or, if no such amounts are owing, returned to Borrower.

 

DEFAULT. If any of the following occurs, a default (“Default”) under this Note
shall exist: Nonpayment; Nonperformance. The failure of timely payment or
performance of the Obligations or Default under this Note or any other Loan
Documents within ten (10) days of the due date thereof. False Warranty. A
warranty or representation made or deemed made in the Loan Documents or
furnished Bank in connection with the loan evidenced by this Note proves
materially false, or if of a continuing nature, becomes materially false. Cross
Default. At Bank’s option, any default in payment or performance of any
obligation under any other loans, contracts or agreements of Borrower, any
Subsidiary or Affiliate of Borrower, any general partner of or the holder(s) of
the majority ownership interests of Borrower with Bank or its affiliates
(“Affiliate” shall have the meaning as defined in 11 U.S.C. § 101, as in effect
from time to time, except that the term “Borrower” shall be substituted for the
term “Debtor” therein; “Subsidiary” shall mean any business in which Borrower
holds, directly or indirectly, a controlling interest). Cessation; Bankruptcy.
The death of, appointment of a guardian for, dissolution of, termination of
existence of, loss of good standing status by, appointment of a receiver for,
assignment for the benefit of creditors of, or commencement of any bankruptcy or
insolvency proceeding by or against Borrower, its Subsidiaries or Affiliates, if
any, or any general partner of or the holder(s) of the majority ownership
interests of Borrower, or any party to the Loan Documents. Material Capital
Structure or Business Alteration. Without prior written consent of Bank, (i) a
material alteration in the kind or type of Borrower’s business or that of
Borrower’s Subsidiaries or Affiliates, if any; (ii) the sale of substantially
all of the business or assets of Borrower, any of Borrower’s Subsidiaries or
Affiliates or any guarantor, or a material portion (25% or more) of such
business or assets if such a sale is outside the ordinary course of business of
Borrower, or any of Borrower’s Subsidiaries or Affiliates or any guarantor, or
more than 50% of the outstanding stock or voting power of or in any such entity
in a single transaction or a series of transactions; (iii) the acquisition of
substantially all of the business or assets or more than 50% of the outstanding
stock or voting power of any other entity; or (iv) should any Borrower or any of
Borrower’s Subsidiaries or Affiliates or any guarantor enter into any merger or
consolidation. Material Adverse Change. Bank determines in good faith, in its
sole discretion, that the prospects for payment or performance of the
Obligations are impaired or there has occurred a material adverse change in the
business or prospects of Borrower, financial or otherwise.

 

REMEDIES UPON DEFAULT. If a Default occurs under this Note or any Loan
Documents, Bank may at any time thereafter, take the following actions: Bank
Lien. Foreclose its security interest or lien against Borrower’s deposit
accounts and investment property with five (5) days written notice to Borrower.
Acceleration Upon Default. Accelerate the maturity of this Note and, at Bank’s
option, any or all other Obligations, other than Obligations under any swap
agreements (as defined in 11 U.S.C. § 101, as in effect from time to time)
between Borrower and Bank, or its affiliates, which shall be due in accordance
with and governed by the provisions of said swap agreements; whereupon this Note
and the accelerated Obligations shall be immediately due and payable; provided,
however, if the Default is based upon a bankruptcy or insolvency proceeding
commenced by or against Borrower or any guarantor or endorser of this Note, all
Obligations (other than Obligations under any swap agreement as referenced
above) shall automatically and immediately be due and payable. Cumulative.
Exercise any rights and remedies as provided under the Note and other Loan
Documents, or as provided by law or equity.

 

FINANCIAL AND OTHER INFORMATION. Borrower shall deliver to Bank such information
as Bank may reasonably request from time to time, including without limitation,
financial statements and information pertaining to Borrower’s financial
condition. Such information shall be true, complete, and accurate.

 

WAIVERS AND AMENDMENTS. No waivers, amendments or modifications of this Note and
other Loan Documents shall be valid unless in writing and signed by an officer
of Bank. No waiver by Bank of any Default shall operate as a waiver of any other
Default or the same Default on a future occasion. Neither the failure nor any
delay on the part of Bank in exercising any right, power, or remedy under this
Note and

 

4

--------------------------------------------------------------------------------


 

other Loan Documents shall operate as a waiver thereof, nor shall a single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or remedy.

 

Except to the extent otherwise provided by the Loan Documents or prohibited by
law, each Borrower and each other person liable under this Note waives
presentment, protest, notice of dishonor, demand for payment, notice of
intention to accelerate maturity, notice of acceleration of maturity, notice of
sale and all other notices of any kind. Further, each agrees that Bank may
(i) extend, modify or renew this Note or make a novation of the loan evidenced
by this Note, and/or (ii) grant releases, compromises or indulgences with
respect to any collateral securing this Note, or with respect to any Borrower or
other person liable under this Note or any other Loan Documents, all without
notice to or consent of each Borrower and other such person, and without
affecting the liability of each Borrower and other such person; provided, Bank
may not extend, modify or renew this Note or make a novation of the loan
evidenced by this Note without the consent of the Borrower, or if there is more
than one Borrower, without the consent of at least one Borrower; and further
provided, if there is more than one Borrower, Bank may not enter into a
modification of this Note which increases the burdens of a Borrower without the
consent of that Borrower.

 

MISCELLANEOUS PROVISIONS. Assignment. This Note and the other Loan Documents
shall inure to the benefit of and be binding upon the parties and their
respective heirs, legal representatives, successors and assigns. Bank’s
interests in and rights under this Note and the other Loan Documents are freely
assignable, in whole or in part, by Bank. In addition, nothing in this Note or
any of the other Loan Documents shall prohibit Bank from pledging or assigning
this Note or any of the other Loan Documents or any interest therein to any
Federal Reserve Bank. Borrower shall not assign its rights and interest
hereunder without the prior written consent of Bank, and any attempt by Borrower
to assign without Bank’s prior written consent is null and void. Any assignment
shall not release Borrower from the Obligations. Applicable Law; Conflict
Between Documents. This Note and, unless otherwise provided in any other Loan
Document, the other Loan Documents shall be governed by and interpreted in
accordance with federal law and, except as preempted by federal law, the laws of
the state named in Bank’s address on the first page hereof without regard to
that state’s conflict of laws principles. If the terms of this Note should
conflict with the terms of the Loan Agreement or any commitment letter that
survives closing, the terms of this Note shall control. Borrower’s Accounts.
Except as prohibited by law, Borrower grants Bank a security interest in all of
Borrower’s deposit accounts and investment property with Bank and any of its
affiliates. Swap Agreements. All swap agreements (as defined in 11 U.S.C. § 101,
as in effect from time to time), if any, between Borrower and Bank or its
affiliates are independent agreements governed by the written provisions of said
swap agreements, which will remain in full force and effect, unaffected by any
repayment, prepayment, acceleration, reduction, increase or change in the terms
of this Note, except as otherwise expressly provided in said written swap
agreements, and any payoff statement from Bank relating to this Note shall not
apply to said swap agreements except as otherwise expressly provided in such
payoff statement. Jurisdiction. Borrower irrevocably agrees to non-exclusive
personal jurisdiction in the state named in the Bank’s address on the first
page hereof. Severability. If any provision of this Note or of the other Loan
Documents shall be prohibited or invalid under applicable law, such provision
shall be ineffective but only to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Note or other such document. Payments. All payments shall be mailed to
Bank at Commercial Loan Services, P. O. Box 740502, Atlanta, GA 30374-0502; or
other such address as provided by Bank in writing. Notices. Any notices to
Borrower shall be sufficiently given, if in writing and mailed or delivered to
the Borrower’s address shown above or such other address as provided hereunder,
and to Bank, if in writing and mailed or delivered to Wells Fargo Bank, National
Association (successor by merger to Wachovia Bank, National Association), Mail
Code VA7628 / R4057-01Z, P. O. Box 13327, Roanoke, VA 24040 or Wells Fargo Bank,
National Association (successor by merger to Wachovia Bank, National
Association), Mail Code VA7628 / R4057-01Z, 7711 Plantation Road, Roanoke, VA
24019 or such other address as Bank may specify in writing from time to time.
Notices to Bank must include the mail code. In the event that Borrower changes
Borrower’s address at any time prior to the date the Obligations are paid in
full, Borrower agrees to promptly give written notice of said change of address
by registered or certified mail, return receipt requested, all charges prepaid.
Plural; Captions. All references in the Loan Documents to Borrower, guarantor,
person, document or other nouns of reference mean both the singular and plural
form, as the

 

5

--------------------------------------------------------------------------------


 

case may be, and the term “person” shall mean any individual, person or entity.
The captions contained in the Loan Documents are inserted for convenience only
and shall not affect the meaning or interpretation of the Loan Documents.
Advances. Bank may, in its sole discretion, make other advances which shall be
deemed to be advances under this Note, even though the stated principal amount
of this Note may be exceeded as a result thereof. Posting of Payments. All
payments received during normal banking hours after 2:00 p.m. local time at the
address for payments set forth above shall be deemed received at the opening of
the next banking day. Joint and Several Obligations. If there is more than one
Borrower, each is jointly and severally obligated together with all other
parties obligated for the Obligations. Fees and Taxes. Borrower shall promptly
pay all documentary, intangible recordation and/or similar taxes on this
transaction whether assessed at closing or arising from time to time. LIMITATION
ON LIABILITY; WAIVER OF PUNITIVE DAMAGES. EACH OF THE PARTIES HERETO, INCLUDING
BANK BY ACCEPTANCE HEREOF, AGREES THAT IN ANY JUDICIAL, MEDIATION OR ARBITRATION
PROCEEDING OR ANY CLAIM OR CONTROVERSY BETWEEN OR AMONG THEM THAT MAY ARISE OUT
OF OR BE IN ANY WAY CONNECTED WITH THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
OTHER AGREEMENT OR DOCUMENT BETWEEN OR AMONG THEM OR THE OBLIGATIONS EVIDENCED
HEREBY OR RELATED HERETO, IN NO EVENT SHALL ANY PARTY HAVE A REMEDY OF, OR BE
LIABLE TO THE OTHER FOR, (1) INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES OR
(2) PUNITIVE OR EXEMPLARY DAMAGES. EACH OF THE PARTIES HEREBY EXPRESSLY WAIVES
ANY RIGHT OR CLAIM TO PUNITIVE OR EXEMPLARY DAMAGES THEY MAY HAVE OR WHICH
MAY ARISE IN THE FUTURE IN CONNECTION WITH ANY SUCH PROCEEDING, CLAIM OR
CONTROVERSY, WHETHER THE SAME IS RESOLVED BY ARBITRATION, MEDIATION, JUDICIALLY
OR OTHERWISE. Patriot Act Notice. To help fight the funding of terrorism and
money laundering activities, Federal law requires all financial institutions to
obtain, verify, and record information that identifies each person who opens an
account. For purposes of this section, account shall be understood to include
loan accounts. Telephone Communication Monitoring. Borrower agrees that
Borrower’s telephone communications with Bank may be monitored and/or recorded
to improve customer service and security. Final Agreement. This Note and the
other Loan Documents represent the final agreement between the parties and may
not be contradicted by evidence of prior, contemporaneous or subsequent
agreements of the parties. There are no unwritten agreements between the
parties.

 

WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF
BORROWER BY EXECUTION HEREOF AND BANK BY ACCEPTANCE HEREOF, KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT EACH MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS NOTE, THE LOAN DOCUMENTS OR ANY AGREEMENT CONTEMPLATED TO BE EXECUTED
IN CONNECTION WITH THIS NOTE, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY WITH RESPECT
HERETO. THIS PROVISION IS A MATERIAL INDUCEMENT TO BANK TO ACCEPT THIS NOTE.
EACH OF THE PARTIES AGREES THAT THE TERMS HEREOF SHALL SUPERSEDE AND REPLACE ANY
PRIOR AGREEMENT RELATED TO ARBITRATION OF DISPUTES BETWEEN THE PARTIES CONTAINED
IN ANY LOAN DOCUMENT OR ANY OTHER DOCUMENT OR AGREEMENT HERETOFORE EXECUTED IN
CONNECTION WITH, RELATED TO OR BEING REPLACED, SUPPLEMENTED, EXTENDED OR
MODIFIED BY, THIS NOTE.

 

[SIGNATURE PAGE ATTACHED]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower, on the day and year first above written, has
caused this Note to be duly executed under seal.

 

 

Force Protection, Inc.

 

 

 

 

 

 

By:

/s/ Michael Moody

(SEAL)

 

 

Michael Moody, Chief Executive Officer

 

 

 

 

 

Force Protection Technologies, Inc.

 

 

 

 

 

 

By:

/s/ Michael Moody

(SEAL)

 

 

Michael Moody, Chief Executive Officer

 

 

 

 

 

Force Protection Industries, Inc.

 

 

 

 

 

 

By:

/s/ Michael Moody

(SEAL)

 

 

Michael Moody, Chief Executive Officer

 

7

--------------------------------------------------------------------------------